DOMENGEAUX, Judge,
concurring.
I agree with the result reached in this case. However, I disagree with the statement in the majority opinion concerning the Bushnell case. I remain steadfast in my opinion that in change of custody cases the double or heavy burden rule is the standard to be followed. See my dissent in Bushnell, commencing at 348 So.2d 1317. In line with my dissent in Bushnell is the case of Lan-guirand v. Languirand, 350 So.2d 973 (La. App.2nd Cir. 1977), in which instance the Second Circuit forcefully recognized that the double or heavy burden rule in change of custody cases is still the law. In Langui-*1149rand the Supreme Court denied writs, 352 So.2d 236 (La.1977); in Bushnell writs were not sought.